PER CURIAM.
Based upon our review of the evidence adduced at this non-jury trial, we find that there was competent substantial evidence to support the court’s conclusion that there was no material breach of the lease to warrant its termination. See, e.g., Gergora v. Flynn, 486 So.2d 5, 6 (Fla. 3d DCA), rev. denied, 500 So.2d 544 (Fla.1986); Greentree Amusement Arcade, Inc. v. Greenacres Dev. Corp., 401 So.2d 915, 917 (Fla. 4th DCA 1981); Augusta Corp. v. Strawn, 174 So.2d 422, 424 (Fla. 3d DCA 1965).
Affirmed.